Per Curiam :
Después de haber sido declarado culpable por un jurado por el delito de asesinato en primer grado, la Sala de Arecibo del Tribunal Superior dictó sentencia conde-nándolo a reclusión perpetua. El 23 de abril de 1953, en tiempo adecuado, el acusado radicó y notificó un escrito de apelación, firmado por su abogado, el Lie. Antonio Reyes Delgado, quien también lo había representado durante la cele-bración del juicio. El día 14 de diciembre se radicaron en este Tribunal la transcripción de evidencia, debidamente aprobada, y el legajo de sentencia. Tal radicación fué noti-ficada al Fiscal de este Tribunal y al Lie. Antonio Reyes Delgado. El día 24 de marzo de 1954 este Tribunal dictó una resolución desestimando el recurso de apelación por aban-dono, en vista de que el día 13 de enero del año en curso había vencido el término que tenía el apelante para radicar su ale-*689gato, sin que lo hubiese radicado hasta la fecha de la resolu-ción. El día 29 de marzo el acusado-apelante presentó, per-sonalmente y por su propio derecho, una moción en que solicitaba una prórroga de 60 días para radicar su alegato, alegando en síntesis que hace once meses que estaba confinado en la cárcel de Distrito, que él entregó $200 a Pedro Chacón Lorán, taquígrafo del Tribunal de Arecibo, para que prepa-rase el récord; que el apelante nunca recibió notificación al-guna de este Tribunal exigiéndole la presentación de alegatos y que él había recibido tres cartas del señor José C. Aponte, en las que le informaba que el caso ya estaba en este Tribunal y que la apelación ya había sido archivada, habiendo el ape-lante enviado esas tres cartas a su abogado, el Lie. Reyes Delgado.
El día 9 de abril este Tribunal dictó una resolución orde-nando que se notificase con copia de esa moción del acusado al Lie. Reyes Delgado, y concediendo a éste un término de quince días para que informase sobre el particular. El día 17 de abril el Lie. Reyes Delgado radicó ante nos una “compa-rencia” e informó, en síntesis, lo siguiente: que él había representado al acusado durante la celebración del juicio, “con el propósito de ayudar a un obrero, que yo entendía no tenía medios económicos para su defensa”, habiendo recibido el abogado la cantidad máxima de cien dólares; que después que el acusado fué convicto, instruyó al abogado declarante que apelara su caso para ante este Tribunal, revelándole que él recibía del gobierno de los Estados Unidos una pensión por incapacidad física de $60 mensuales, “y me aseguró que po-dría pagar no solamente los honorarios para que le tramitase el recurso de apelación sino también el récord taquigráfico;” que después de haberse pagado $200 convenidos al taquígrafo, el abogado compareciente le exigió al hermano del acusado que le pagase sus honorarios de abogado, “y éste me indicó que no necesitaba mis servicios porque él habría de conseguir que el Departamento de Justicia le asignara un abogado para tramitar su apelación, y entonces quedó en libertad el her-*690mano de Jiménez Toledo, para que se hiciese de ese abogado, según él había expresado”; que no es cierto que Jiménez Toledo le haya enviado al abogado declarante cartas algunas del Lie. José C. Aponte; que los $200 fueron entregados al taquígrafo y no al abogado; que el abogado compareciente tiene el criterio de que la apelación es meritoria, que el ve-redicto y las instrucciones son erróneas; “que personalmente abrigo profundas dudas de si en efecto Jiménez Toledo co-metió el delito de que se acusó y encontró culpable pero que sin embargo, no me encuentro en conciencia obligado a tra-mitarle su recurso gratuitamente”, especialmente en vista de que el acusado recibe una pensión mensual, que es disfrutada totalmente por su hermano; que “si este Hon. Tribunal re-abre el caso y le ordena preparar un alegato como abogado de oficio, me sentiré complacido en hacerlo”, pero que si este Tribunal dejase en libertad al acusado de conseguir otro abogado, preferiría el declarante que fuese otro, y a tal efecto ya le ha recomendado otro abogado al acusado.
En otra comunicación posterior enviada a este Tribunal por el acusado, alega que él se entrevistó con el Lie. Reyes Delgado el 17 de abril y éste último le informó que no estaba dispuesto a seguir el caso ante este Tribunal a menos que el acusado le entregase $200 inmediatamente, y solicita el acu-sado que se le conceda un término adicional para contratar otro abogado y radicar su alegato.
El día 27 de abril se radicaron dos mociones suscritas por el Lie. César Vélez González en que solicita que se le in-cluya como abogado de récord en sustitución del Lie. Reyes Delgado, y que se le conceda una prórroga de 60 días para radicar el alegato, informando el abogado suscribiente que se había comunicado con el Lie. Reyes Delgado y éste le había informado que había renunciado a su representación, y que el Lie. Reyes Delgado había expresado su alegría por el hecho de que el Lie. César Vélez González se hiciera cargo del caso.
Hemos resuelto autorizar la sustitución de abogado solici-tada, y conceder la prórroga de 30 días que se nos ha pedido, *691dejándose sin efecto nuestra anterior resolución desestima-toria. Pero es conveniente el que expresemos nuestro criterio sobre la intervención del Lie. Reyes Delgado en este caso. No creemos que él haya actuado de mala fe o con el propósito deliberado de no cooperar en la administración de la justicia. Pero el procedimiento seguido por él no ha sido adecuado.
Un abogado que actúa como tal en la celebración de un juicio o en los trámites judiciales seguidos en un tribunal de primera instancia, no está obligado, en términos generales, a continuar actuando como abogado en los trámites de apelación del caso ante un tribunal de apelaciones, en ausencia de un convenio a tal efecto, o a menos que se haga un contrato independiente de servicios profesionales a los fines de la apelación. Como regla general, no está obligado a actuar en cuanto a los procedimientos de revisión, a menos que haya convenido en así hacerlo. 5 Am. Jur. 337, see. 129, nota G. Pero una vez él haya acordado el hacerse cargo de los trámites de la apelación, surge el deber profesional de su parte de llevar a cabo todas las actuaciones, y seguir todos los pasos que sean apropiados y necesarios para imprimirle efectividad a) recurso de apelación. Ann. Cases, 1917 B. 31; Cf. 5 Am. Jur. 325, see. 107. El hecho en sí de firmar un escrito de apelación convierte al abogado suscribiente en abogado de récord del litigante ante el tribunal que ha de entender en la apelación (en el caso de autos, ante este Tribunal Supremo), y de ese hecho surge el deber del abogado de hacer todo aquéllo que sea necesario y apropiado para perfeccionar o imprimirle eficacia a la apelación. Esa obligación profesional no es solamente al cliente sino también al tribunal en sí, ya que el abogado es un funcionario del tribunal y, como tal, está bajo el sagrado deber de cooperar en la administración de la justicia mediante la defensa activa de los intereses del litigante y de los altos intereses de la justicia. Específicamente, una vez el abogado haya convenido originalmente en hacerse cargo de una apelación o haya firmado un escrito de apelación en representación de su cliente, él está bajo el deber de pre-*692parar y radicar los alegatos correspondientes, ya que los ale-gatos son esenciales para que los trámites de la apelación adquieran virtualidad. Henson v. State, 108 So. 719; Cf. Laux v. Woodworth, 81 P.2d 531.
El abogado queda exonerado del cumplimiento de los deberes ya mencionados solamente si él se retira como representante profesional del litigante, con la autorización y el permiso del tribunal correspondiente, previa la demostración al tribunal de justa causa para tal retiro o eliminación como abogado de récord, debiendo el abogado, en todo caso, notificar previamente al cliente de su propósito de retirarse como abogado de ese cliente, esto es, la renuncia de la representación profesional debe ser notificada previamente al cliente y debe ser por justa causa y con el permiso del tribunal. 7 C.J.S. 943, 944, sec. 110; 5 Am. Jur. 282, sec. 39; 45 A.L.R. 1136; 35 L.R.A. (N.S.) 960; Ann. Cases, 1912 D. 640; Lovvorn v. Johnston, 118 F.2d 704; en donde se resuelve que, en ausencia del consentimiento del cliente, un abogado no puede retirarse de un caso sin causa justificada y que, en todo caso, debe haber notificado previamente al cliente en cuanto a su propósito de retirarse, debiendo mediar siempre la autorización de la corte. Aunque en los casos usuales, con excepción de los defensores- públicos o abogados de oficio, un abogado puede negarse originalmente a actuar como abogado en determinado caso, una vez él haya asumido la responsabilidad de actuar en un caso él no tiene el derecho ilimitado a retirarse del caso a menos que lo haga con autorización del tribunal, por justa causa y previa notificación al cliente, debiendo darle al cliente la oportunidad razonable de obtener los servicios de otro abogado. Drinker, Legal Ethics, págs. 140, 141; In re Coffin’s Estate, 179 N.W. 123. La notificación al cliente debe ser dentro de un período de tiempo razonable antes de que se pueda ocasionar un perjuicio al cliente. Wainright v. McDonough, 7 N.E.2d 915. Aun de existir causa suficiente para la renuncia del abogado, el derecho a *693renunciar no es absoluto, especialmente cuando se solicita en una fecha en que resulte sustancialmente perjudicial al cliente. 7 C. J.S. 944, 945; Linn v. Superior Court, 250 Pac. 880, 79 Cal. App. 721; Perkins v. Sykes, 63 S.E.2d 133. La negativa irrazonable del cliente a pagar honorarios conve-nidos puede ser causa justa y adecuada para que se exonere a un abogado del cumplimiento de sus deberes profesionales y para que se autorice su renuncia, 7 C.J.S. 943, nota 52, 45 A.L.R. 1145 et seq., aunque el abogado no debe posponer su solicitud de permiso para renunciar hasta una fecha en que el cliente no pueda tener una oportunidad adecuada de defender sus intereses. 45 A.L.R. 1148.
Los postulados que hemos señalado en cuanto a las restric-ciones impuestas sobre el poder de un abogado para retirarse de un caso, guardan relación con el status del abogado como funcionario de los tribunales y como parte integrante de la maquinaria judicial. Ese status no se mide solamente por sus privilegios sino que también por sus responsabilidades. Como un ingrediente adicional de los principios que hemos exteriorizado, no podemos olvidar el hecho de que la profesión de abogado tiene una función social que cumplir. La comu-nidad ha ayudado a crear el ambiente y las oportunidades necesarias para el entrenamiento especializado de los aboga-dos. Una vez obtenido el privilegio de ejercer la profesión, no debe ignorarse el interés social en que el abogado coopere en la administración de justicia.
En el caso de autos, de haber justa causa para que el abo-gado de récord del apelante se negase a preparar el alegato, él debió haber solicitado oportunamente nuestra autorización para retirarse del caso, antes de que se venciera el término para que se radicase el alegato. En virtud de las gestiones personales del apelante, no se ha desestimado el recurso. Pero lo que hemos expuesto en esta opinión puede servir para evitar la repetición de estas situaciones.
*694EN RECONSIDERACION
28 de diciembre de 1964
Per Curiam :
Después de haber sido el apelante declarado culpable por un jurado por el delito de asesinato en primer grado, la Sala de Arecibo del Tribunal Superior dictó senten-cia condenándolo a reclusión perpetua. El 23 de abril de 1953, en tiempo adecuado, el acusado radicó y notificó un escrito de apelación, firmado por su abogado, el Lie. Antonio Reyes Delgado, quien también lo había representado durante la celebración del juicio. El día 14 de diciembre se radica-ron en este Tribunal la transcripción de evidencia, debida-mente aprobada, y el legajo de sentencia. Tal radicación fué notificada al Fiscal de este Tribunal y al Lie. Antonio Reyes Delgado. El día 24 de marzo de 1954 este Tribunal dictó una resolución desestimando el recurso de apelación por abandono, en vista de que el día 13 de enero del año en curso había ven-cido el término que tenía el apelante para radicar su alegato, sin que lo hubiese radicado hasta la fecha de la resolución. El día 29 de marzo el acusado-apelante presentó, personal-mente y por su propio derecho, una moción en que solicitaba una prórroga de 60 días para radicar su alegato, alegando en síntesis que hace once meses que estaba confinado en la cárcel de distrito, que él entregó $200 a Pedro Chacón Lorán, taquí-grafo del tribunal de Arecibo, para que preparase el récord; que el apelante nunca recibió notificación alguna de este Tribunal exigiéndole la presentación de alegatos y que él había recibido tres cartas del señor José C. Aponte, en las que le informaba que el caso ya estaba en este Tribunal y que la apelación ya había sido archivada, habiendo el apelante en-viado esas tres cartas a su abogado, el Lie. Reyes Delgado.
El día 9 de abril este Tribunal dictó una resolución orde-nando que se notificase con copia de esa moción del acusado al Lie. Reyes Delgado, y concediendo a éste un término de quince días para que informase sobre el particular. El día 17 de abril el Lie. Reyes Delgado radicó ante nos una “compare-cencia” e informó, en síntesis, lo siguiente: que él había re-*695presentado al acusado durante la celebración del juicio, “con el propósito de ayudar a un obrero, que yo entendía no tenía-medios económicos para su defensa”, habiendo recibido el abogado la cantidad máxima de cien dólares; que después que el acusado fué convicto, instruyó al abogado declarante que apelara su caso ante este Tribunal, revelándole que él recibía del gobierno de los Estados Unidos una pensión por incapa-cidad física de $60 mensuales, “y me aseguró que podría pagar no solamente los honorarios para que le tramitase el recurso de apelación sino también el récord taquigráfico;” que después de haberse pagado $200 convenidos al taquígrafo, el abogado compareciente le exigió al hermano del acusado que le pagase sus honorarios de abogado, “y éste me indicó que no necesi-taba mis servicios porque él habría de conseguir que el Depar-tamento de Justicia le asignara un abogado para tramitar su apelación, y entonces quedó en libertad el hermano de Ji-ménez Toledo, para que se hiciese de ese abogado, según él había expresado”; que no es cierto que Jiménez Toledo le haya enviado al abogado declarante cartas algunas del Lie. José C. Aponte; que los $200 fueron entregados al taquígrafo y no al abogado; que el abogado compareciente tiene el cri-terio de que la apelación es meritoria, que el veredicto y las instrucciones son erróneos, “que personalmente abrigo pro-fundas dudas de si en efecto Jiménez Toledo cometió el delito de que se acusó y encontró culpable pero que, sin embargo, no me encuentro en conciencia obligado a tramitarle su recurso gratuitamente”, especialmente en vista de que el acusado re-cibe una pensión mensual, que es disfrutada totalmente por su hermano; que “si este Hon. Tribunal reabre el caso y le ordena preparar un alegato como abogado de oficio, me sen-tiré complacido en hacerlo”, pero que si este Tribunal dejase en libertad al acusado de conseguir otro abogado, preferiría el declarante que fuese otro, y a tal efecto ya le ha recomen-dado otro abogado al acusado.
En otra comunicación posterior enviada a este Tribunal solicitó el acusado apelante, luego de exponer ciertos hechos *696cuya certeza no nos consta, que se le concediera un término adicional para contratar los servicios de otro abogado y ra-dicar su alegato.
El día 27 de abril se radicaron dos mociones suscritas por el Lie. César Yélez González en que solicita que se le incluya como abogado de récord en sustitución del Lie. Reyes Delgado, y que se le conceda una prórroga de 60 días para radicar el alegato, informando el abogado suscribiente que se había co-municado con el Lie. Reyes Delgado y éste le había informado que había renunciado a su representación, y que el Lie. Reyes Delgado había expresado su alegría por el hecho de que el Lie. Yésar Vélez González se hiciera cargo del caso.
En una opinión per curiam autorizamos la sustitución de abogado solicitada, concedimos una prórroga para radicar el alegato y dejamos sin efecto nuestra anterior resolución deses-timando el recurso. En relación con las normas generales que deben regir la conducta de los abogados, una vez asumen la representación de un acusado o un litigante, dijimos en dicha opinión:
“Un abogado que actúa como tal en la celebración de un juicio o en los trámites judiciales seguidos en un tribunal de pri-mera instancia, no está obligado, en términos generales, a con-tinuar actuando como abogado en los trámites de apelación del caso ante un tribunal de apelaciones, en ausencia de un convenio a tal efecto, o a menos que se haga un contrato independiente de servicios profesionales a los fines de la apelación. Como regla general, no está obligado a actuar en cuanto a los procedimientos de revisión, a menos que haya convenido en así hacerlo. (5 Am. Jur. 337, see. 129, nota 6.) Pero una vez él haya acordado el hacerse cargo de los trámites de la apelación, surge el deber profesional de su parte de llevar a cabo todas las actuaciones, y seguir todos los pasos que sean apropiados y necesarios para imprimirle efectividad al recurso de apelación. (Ann. Cases, 1917 B. 31; Cf. 5 Am. Jur. 325, see. 107.) El hecho en sí de firmar un escrito de apelación convierte al abogado suscribiente en abogado de récord del litigante ante el tribunal que ha de entender en la apelación, (en el caso de autos, ante este Tribunal Supremo) y de ese hecho surge el deber del abogado de hacer *697todo aquello que sea necesario y apropiado para perfeccionar o imprimirle eficacia a la apelación. Esa obligación profesional no es solamente al cliente sino también al tribunal en sí, ya que el abogado es un funcionario del tribunal y, como tal, está bajo el sagrado deber de cooperar en la administración de la justicia mediante la defensa activa de los intereses del litigante y de los altos intereses de la justicia. Específicamente, una vez el abo-gado haya convenido originalmente en hacerse cargo de una ape-lación o haya firmado un escrito de apelación en representación de su cliente, él está bajo el deber de preparar y radicar los alegatos correspondientes, ya que los alegatos son esenciales para que los trámites de la apelación adquieran virtualidad. Henson v. State, 108 So. 719; Cf. Laux v. Woodworth, 81 P.2d 531.
“El abogado queda exonerado del cumplimiento de los debe- ’ res ya mencionados solamente si él se retira como representante profesional del litigante, con la autorización y el permiso del tribunal correspondiente, previa la demostración al tribunal de justa causa para tal retiro o eliminación como abogado de récord, debiendo el abogado, en todo caso, notificar previamente al cliente de su propósito'de retirarse como abogado de ese cliente, esto es, la renuncia de la representación profesional debe ser notificada previamente al cliente y debe ser por justa causa y con el permiso del tribunal. 7 C.J.S. 943, 944, sec. 110; 5 Am. Jur. 282, sec. 39; 45 A.L.R. 1136; 35 L.R.A. (N.S.) 960; Ann. Cases, 1912 D. 640; Lovvorn v. Johnston, 118 F.2d 704; en donde se resuelve que, en ausencia del consentimiento del cliente, un abogado no puede retirarse de un caso sin causa justificada y que, en todo caso, debe haber notificado previamente al cliente en cuanto a su propósito de retirarse, debiendo mediar siempre la autorización de la Corte. Aunque en los casos usuales, con excepción de los defensores públicos o abogados de oficio, un abogado puede negarse originalmente a actuar como abogado en determinado caso, una vez él haya asumido la responsabilidad de actuar en un caso él no tiene el derecho ilimitado a retirarse del caso a menos que lo haga con autorización del tribunal, por justa causa y previa notificación al cliente, debiendo darle al cliente la oportunidad razonable de obtener los servicios de otro abogado. Drinker, Legal Ethics, págs. 140, 141; In re Coffin's Estate, 179 N.W. 123. La notificación al cliente debe ser dentro de un período de tiempo razonable antes de que se pueda ocasio-nar un perjuicio al cliente. Wainwright v. McDonough, 7 N.E.2d 915. Aun de existir causa suficiente para la renuncia del abo-*698gado, el derecho a renunciar no es absoluto, especialmente cuando se solicita en una fecha en que resulte sustancialmente perjudi-cial al cliente. 7 C.J.S. 944, 945; Linn v. Superior Court, 250 Pac. 880, 79 Cal. App. 721; Perkins v. Sykes, 68 S.E.2d 133. La negativa irrazonable del cliente a pagar honorarios convenidos puede ser causa justa y adecuada para que se exonere a un abo-gado del cumplimiento de sus deberes profesionales y para que se autorice su renuncia, 7 C.J.S. 943, nota 52, 45 A.L.R. 1145 et ■seq., aunque el abogado no debe posponer su solicitud de permiso para renunciar hasta una fecha en que el cliente no pueda tener una oportunidad adecuada de defender sus intereses. 45 A.L.R. 1148.”
El abogado Reyes Delgado ha solicitado la reconsideración de algunos de los conceptos vertidos en nuestra citada opinión per curiam. Entre otras cosas, alega que él siempre ha actuado de acuerdo con los principios generales señalados en nuestra opinión con respecto a las obligaciones sociales de un abogado; que su conducta profesional nunca ha sido mer-cantilista y que por el contrario, siempre se ha caracterizado por la defensa del débil y del necesitado; que al dictar nues-tra opinión no teníamos ante nosotros todos los hechos rele-vantes envueltos en este caso. En relación con esta moción le oímos por escrito y oralmente.
Ratificamos los principios generales expuestos en nuestra opinión original al efecto de que una vez un abogado haya acordado el hacerse cargo de los trámites de una apelación, y una vez él haya firmado un escrito de apelación en virtud de tal convenio, es su deber el llevar a cabo todas las actuaciones que sean necesarias para imprimirle efectividad al recurso de apelación, incluyendo la presentación del alegato correspondiente, a menos que exista justa causa para que él retire su representación profesional, o a menos, que por voluntad del cliente cese esa representación. Aun de existir justa causa para que el abogado no siga actuando en el caso, él debe obtener el permiso y la autorización del tribunal correspondiente para retirarse del caso y además debe notificar su renuncia profesional a su cliente. Si el cliente ha retirado *699su representación al abogado, éste debe informar ese hecho al tribunal, con notificación al cliente a fin de que el tribunal pueda estar en condiciones de dictar la correspondiente orden de oficio dando por terminadas sus gestiones como abogado en el caso. Específicamente, la aplicación de estos principios sirve para evitar el que un litigante o acusado quede perju-dicado a virtud de la omisión del abogado de informar al tribunal y a su cliente sobre su renuncia como abogado, o para evitar dilaciones y trastornos en la tramitación de los casos cuando al abogado, a espaldas de la corte, se le retira la repre-sentación profesional por el cliente.
Ahora bien, refiriéndonos a las circunstancias particu-lares de este caso, de las mociones presentadas por el Ledo. Reyes Delgado surge que el hermano del acusado exoneró a dicho letrado de seguir cumpliendo con sus obligaciones profe-sionales en el caso de autos. Sin embargo, el letrado no in-formó oportunamente este hecho al tribunal. Era su obli-gación para con este Tribunal hacerlo. Ello hubiera evitado los incidentes que dan origen a nuestra opinión original, y en su consecuencia, a ésta en reconsideración.(1) No obstante, de todo el expediente del caso se deduce que la omisión en que incurrió el Ledo. Reyes Delgado, se debió únicamente a su creencia equivocada, aunque de buena fe, de que no existían normas judiciales que le impusieran la obligación de informar a este Tribunal el hecho de que su representación profesional había cesado por voluntad de su cliente.

Queda, pues, aclarada en esta forma y en lo pertinente, nuestra opinión original.


En González Levy v. Corte, 40 D.P.R. 457, dijimos que el abogado que comparece en un tribunal en nombre de una parte conserva la represen-tación de ella mientras no se haga constar en los autos que tal represen-tación ha terminado.